—Appeal by the *319defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered April 30, 1996, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was promised a certain sentence upon his plea of guilty is dehors the record and thus not reviewable on direct appeal (see, People v Kinchen, 60 NY2d 772; People v Da Forno, 53 NY2d 1006; People v Neal, 205 AD2d 711, 712; People v Jupiter, 210 AD2d 431).
Since the defendant failed to move for dismissal of the indictment on constitutional speedy trial grounds, any claim of error with respect thereto is unpreserved for appellate review (see, People v Bencosme, 191 AD2d 639).
The defendant was afforded meaningful representation of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is without merit. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.